PER CURIAM HEADING






                     NO. 12-04-00351-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


CLIFTON HALLIBURTON,                            §     APPEAL FROM THE 7TH
APPELLANT
 
V.                                                                         §     JUDICIAL DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE                                                        §     SMITH COUNTY, TEXAS
 

 

 
MEMORANDUM OPINION
PER CURIAM
            This appeal is being dismissed because Appellant has failed, after notice, to pay or make
arrangements to pay the trial court clerk’s fee for preparing the clerk’s record.  Appellant’s sentence
was imposed on October 8, 2004, and the clerk’s record was originally due on December 7, 2004. 
On December 9, 2004, this Court notified the trial court clerk that the clerk’s record was past due
and extended the filing deadline until January 6, 2005.  On December 10, 2004, the clerk notified
this Court in writing that the reason for the delay in filing was that Appellant had not made a claim
of indigence and had failed to either pay or make arrangements to pay for the preparing of the clerk’s
record.  On December 15, 2004, this court informed Appellant that, pursuant to Texas Rules of
Appellate Procedure 37.3(b) and 42.3(c), the appeal would be dismissed unless proof of full payment
to the clerk was provided on or before December 27, 2004. 
            On December 27, 2004, Appellant, through his counsel, notified this Court that it is
Appellant’s position that he is indigent and would make application for payment of the record.  On
January 10, 2005, the trial court clerk again notified this Court that the reason for the delay in filing
was that Appellant had not made a claim of indigence and had failed to either pay or make
arrangements to pay for the preparing of the clerk’s record.  
 
            Because Appellant has neither provided proof of full payment or otherwise responded to this
Court’s notice, the appeal is dismissed.  Tex. R. App. P. 37.3(b), 42.3(c).      
Opinion delivered January 12, 2005.
Panel consisted of Worthen, C.J., Griffith, J. and DeVasto, J.



















(DO NOT PUBLISH)